Citation Nr: 1101723	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-13 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

1.  Entitlement to a temporary total evaluation from November 2, 
2007 to January 2, 2008, based on convalescence following a 
November 2, 2007 surgical procedure.

2.  Evaluation of scars, residuals of abdominal surgeries, 
currently rated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from October 1992 to July 2001.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of September 2008 and July 2010 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appellant testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in October 2010.  A 
transcript of this proceeding has been associated with the claims 
file.

The issue of the evaluation of scars, residuals of abdominal 
surgeries is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

In prior correspondence as well as during the October 2010 
hearing, the appellant indicated that she is seeking 
service connection for severe peritoneum adhesions and 
bowel obstructions.  This issue has not yet been addressed 
by the RO; it is referred to the RO for appropriate 
action. 


FINDING OF FACT

Following the November 2, 2007 laparoscopy for ruptured ovarian 
cysts and adhesions, the appellant experienced nausea and 
vomiting, and could not walk for some time, had pain and 
discomfort and was unable to return to work until January 2, 
2008.


CONCLUSION OF LAW

A temporary total disability rating from November 2, 2007 to 
January 2, 2008, based on convalescence following a November 2, 
2007 laparoscopy is assigned.  38 C.F.R. § 4.30 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks a temporary total disability rating due to 
the need for convalescence for surgery she underwent on November 
2, 2007 under 38 C.F.R. § 4.30.  

Legal Criteria

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge if the hospital treatment of 
the service-connected disability resulted in (1) surgery 
necessitating at least one month of convalescence; (2) surgery 
with severe post-operative residuals such as incompletely healed 
surgical wounds, stumps or recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited); (3) immobilization by cast, without surgery, 
of one major joint or more.  38 C.F.R. § 4.30(a).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the United 
States Court of Veterans Appeals (Court), citing Dorland's 
Illustrated Medical Dictionary 374 (28th ed. 1994), defined 
convalescence as "the stage of recovery following an attack of 
disease, a surgical operation, or an injury."  The Court also 
defined recovery as "the act of regaining or returning toward a 
normal or healthy state."  Id., citing Webster's Medical Desk 
Dictionary 606 (1986).  In other words, the purpose of a 
temporary total evaluation pursuant to 38 C.F.R. § 4.30 is to aid 
the veteran during the immediate post- surgical period when he or 
she may have incompletely healed wounds or may be wheelchair-
bound, or when there may be similar circumstances indicative of 
transient incapacitation associated with recuperation from the 
immediate effects of an operation.  The Court has held that 
notations in the medical record as to the veteran's incapacity to 
work after surgery must be taken into account in the evaluation 
of a claim brought under the provisions of 38 C.F.R. § 4.30.  
Seals v. Brown, 8 Vet. App. 291, 296-297 (1995); Felden, 11 Vet. 
App. at 430.  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.

Factual Background

Private medical treatment records of October 31, 2007 show that 
the appellant sought treatment for abdominal pain of unclear 
etiology.  She reported a sudden onset of epigastric and pelvic 
abdominal pain mostly in the right upper quadrant.  CT 
(computerized tomography) scan of the abdomen showed some mild 
distention of the small bowel in the pelvis with a little bit of 
free fluid.  There were no obvious abnormalities, but it was felt 
the CAT (computerized tomography) scan was consistent with an 
ileus.  The appendix was normal without any inflammatory changes, 
and there was a 4 cm (centimeter) ovarian cyst.  The physician 
felt it was unlikely the appellant had appendicitis.  

A November 1, 2007 CT of the abdomen showed mild bowel distention 
with several fluid levels which may reflect mild ileus or partial 
obstructive change.  There was moderate stool in the colon.  A CT 
of the pelvis dated that same day showed lower abdominal bowel 
distention that did not persist significantly into the pelvis or 
favor an ileus although it was difficult to exclude partial 
obstruction change.  A moderately large amount of free fluid was 
evident in the pelvis which was noted to possibly be secondary to 
recent ruptured ovarian cyst with a collapsed appearing cyst in 
the left ovary measuring 2.1 cm.  The appendix had gas within it 
and there was no CT evidence of appendicitis.  

The appellant underwent a laparoscopy on November 2, 2007.  At 
the time, a diagnosis of persistent abdominal pain of unknown 
etiology was noted.  The operative diagnosis was pain probably 
secondary to ruptured ovarian cyst, pelvic adhesions.  During the 
surgery it was noted that there were no dilated loops of small 
bowel that suggest an obstruction and loops of bowel easily came 
out of the pelvis.  Substantial adhesions were found within the 
abdomen, some of which were removed.  A 2 cm ruptured ovarian 
cyst was also found and removed.  There were no obvious 
obstructions in the small bowel, and it was reported to be 
normal.  The appendix was removed as it was found to be a bit 
large.  The surgeon felt that the source of the abdominal pain 
was a ruptured ovarian cyst and adhesions, especially associated 
with the left ovary.  

A discharge summary of November 6, 2007 noted that the appellant 
underwent a laparoscopy for the removal of a ruptured ovarian 
cyst.  It was noted that at the time of the surgery, the right 
ovary was free and the left was adhered to the left pelvic wall.  
The appendix was also removed.  The diagnoses were pelvic 
adhesion disease, ovarian cyst, and ileus.  The procedure was 
formally noted as diagnostic laparoscopy with aspiration, removal 
of ovarian cyst and appendectomy.  She was discharged to home 
with follow up in one week with surgery, and 2 weeks with GYN (a 
gynecologist).  There was also a blank parenthetical followed by 
"for six weeks" noted.

Private records of November 14, 2007 note the appellant was doing 
much better than before with some continued discomfort but much 
improved.  It was noted that prior to the November 2, 2007 
procedure, she could not walk and was having nausea and vomiting.  
On November 14, 2007 she complained of just a little bit of 
discomfort in the right lower quadrant at times.  She had no new 
nausea and vomiting.  The impression was "patient doing well, 
lysis of adhesions involving the ovary as well and also 
appendectomy."  She was to return in one month for follow-up.  

A short-term disability claim dated on November 20, 2007 and 
signed by the appellant's surgeon notes she was started on 
medical disability on October 31, 2007 with an anticipated return 
to work on January 2, 2008.  

A treatment notation of November 28, 2007 notes the appellant's 
husband called to say she was feeling sick.  He was informed to 
take her to her primary physician.  A notation of November 29, 
2007 states the appellant called saying she was doing better.  

Treatment records of December 19, 2007 note the appellant was 
overall doing well. She was having less pain and her main concern 
was constipation.  The incisions looked fine.  

A short Term Disability Plan/Return to Work Form of January 7, 
2008 notes that the appellant's surgeon stated she was able to 
return to work as of January 3, 2008.  

The Board notes that by rating decision dated in December 2007 
service connection for follicular cysts was granted effective 
August 31, 2006.  The basis of the grant for service connection 
was recurring ovarian cysts since service.  In a rating decision 
of May 2010, the RO combined the disabilities of follicular cyst 
and hysterectomy with removal of both ovaries into one evaluation 
effective May 11, 2009.  

Analysis

A review of the evidence delineated above supports the 
appellant's claim for a total disability rating following her 
November 2, 2007 laparoscopy.  Indeed, the surgical records show 
that while initially it was believed that the reason for her 
abdominal pain was ileus, or a bowel obstruction, at the time of 
the laparoscopy a completely normal small bowel was noted.  
Instead, ruptured ovarian cysts and adhesions were removed.  
Significantly, the appellant has been service connected for 
ovarian cysts since 2006.  

Furthermore, follow-up records of November 14, 2007 show the 
appellant could not walk after her surgery and was experiencing 
nausea and vomiting.  Pain and discomfort was also noted in the 
follow-up appointments.  Significantly, the appellant's surgeon 
signed a short-term disability form noting the appellant should 
not return to work until January 2, 2008.  As noted above, the 
Court has held that notations in the medical record as to the 
veteran's incapacity to work after surgery must be taken into 
account in the evaluation of a claim brought under the provisions 
of 38 C.F.R. § 4.30.  Furthermore, the Court has also noted that 
the term "convalescence" does not necessarily entail in-home 
recovery.  While the appellant was not bedridden after her 
November 2, 2007 surgery, it is clear from the record that she 
was recommended not to return to work until January 2, 2008.  

Accordingly, the Board finds that the appellant as likely as not 
is shown to have required post- surgical convalescence from 
November 2, 2007 to January 2, 2008, when it was stated she could 
now return to her normal work activities.  In resolving all 
reasonable doubt in the appellant's favor, a temporary total 
disability rating for this period is warranted.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further discussed.




ORDER

A temporary total rating from November 2, 2007 through January 2, 
2008, based on convalescence following surgery performed on 
November 2, 2007, is granted, subject to the regulations 
controlling payment of VA monetary benefits.


REMAND

With regard to the issue of evaluation of scars, residuals of 
abdominal surgeries, the Board notes that the Court has held 
that, when a notice of disagreement has been filed, the RO must 
issue a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).

In a rating decision of July 2010, the RO granted service 
connection for scars, residuals of abdominal surgeries and 
assigned a noncompensable evaluation.  In an August 2010 
statement, the appellant stated she was seeking service 
connection for severe painful scarring resulting from multiple 
surgeries.  As noted, service connection for scars is already in 
effect.  However, the appellant's statement argues that her 
scarring is severe and painful.  Accordingly, the Board will 
broadly interpret her statement to be a disagreement with the 
assigned noncompensable evaluation and finds that a Notice of 
Disagreement as to the issue of the evaluation of the service 
connected scars, has been filed.  To date, the RO has not issued 
an SOC with regards to this issue.  Accordingly, the Board is 
required to remand this issue for issuance of a SOC.  See 
Manlincon, supra.  

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC to the appellant 
and her representative, addressing the 
issue of the evaluation of scars, 
residuals of abdominal surgeries, rated as 
noncompensable.  The appellant and her 
representative must be advised of the time 
limit in which she may file a Substantive 
Appeal.  Then, only if the appeal is 
timely perfected, should the issue be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


